Citation Nr: 1015350	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cold weather residuals 
of the bilateral hands and feet.

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2004 rating decision 
of the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma in which the RO reopened the 
appellant's previously denied claim of entitlement to service 
connection for cold weather residuals of the bilateral hands 
and feet but denied the claim on its merits. In July 2008, 
the Board reopened and remanded the issue to the RO for 
additional development.  The issue is before the Board once 
again for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds a remand necessary because the 
RO/AMC has not substantially complied with the Board's prior 
July 2008 remand.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (the Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.  
Although the RO is required to comply with remand orders, it 
is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In July 2008, the Board remanded the issue on appeal for 
further development.  Specifically, the Board remanded the 
issue for a new VA examination to determine whether the 
Veteran's cold injury residuals were related to active 
service.  The Board remand instructed the VA examiner to 
conduct a thorough VA cold injury protocol examination and to 
provide an opinion regarding a relationship between the 
Veteran's disability and service.  More specifically, the 
examiner was instructed to review the claims file and to 
discuss the November 2002 letter from Dr. D. L. G., DPM and 
to include an explanation as to why the examiner agreed or 
disagreed with that opinion, along with complete rationale.  

The Veteran was afforded a VA examination in October 2008.  
The examiner found no evidence of cold injury residuals of 
the bilateral hands or feet.  In July 2009, the examiner 
provided an addendum report stating, in essence, that 
examination findings of the hands and feet were normal.  
There was no evidence of peripheral neuropathy.  There was 
evidence of onychomycosis of the toe nails which the examiner 
stated that he could not relate to a cold injury without 
resorting to speculation.  An additional September 2009 
addendum essentially reiterated the same findings.  However, 
the Board notes that the examiner provided absolutely no 
discussion regarding the November 2002 report by Dr. D. L. 
G., DPM and no indication that the VA examiner agreed or 
disagreed with the findings and rationale.  Therefore, 
because the examination report did not contain crucial 
information required by the Board's remand, the Board finds 
that Stegall requirements have not been met and the claim 
must be remanded.  

The Board notes further, as to the lack of opinion regarding 
the onychomycosis, the Board notes that it is unclear as to 
whether the inability to provide a definitive opinion was due 
to a need for further information or because the limits of 
medical knowledge had been exhausted regarding the etiology 
of the Veteran's skin disorder.  See Jones v. Shinseki, No. 
07-3060 (U.S. Vet. App. Mar. 25, 2010).  Further, the 
examiner did not indicate and it is not apparent from the 
opinion as to whether this is an instance where a definitive 
opinion cannot be provided because required information is 
missing or can no longer be obtained or current medical 
knowledge yields multiple possible etiologies with none more 
likely than not the cause of the claimed disability.  Id.  
Thus, a supplemental opinion is required in this regard.  

Additionally, the evidence of record indicates that the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that when VA is 
on notice that there are SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Therefore, the medical records from SSA 
pertaining to any original award of disability benefits and 
any continuing award of benefits must be requested and 
associated with the claims file before a decision can be 
issued on his claim.  

As this case is being remanded, the RO/AMC should attempt to 
obtain any relevant outstanding treatment records, to include 
January 2008, February 2008, and June 2008 Oklahoma City VA 
Medical Center records referenced by the Veteran.  See 
September 2008 lay statement.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the 
Social Security Administration a copy of 
any relevant disability determinations it 
has rendered for the Veteran and all 
records upon which the decisions were 
based.  

2.  The RO/AMC should request any relevant 
outstanding VA treatment records, 
including January 2008, February 2008, and 
June 2008 records from the Oklahoma City 
VA Medical Center.

3.  Thereafter, the claims file should be 
forwarded to the prior VA examiner (or 
other appropriate examiner) for review.  
The examiner should indicate whether the 
file has been reviewed.  

The examiner should then provide an 
opinion as to whether the record 
demonstrates it is at least as likely as 
not that the Veteran has residuals of cold 
injury of the hands and/or feet related to 
his military service.  

The examiner should consider service 
records which indicate that the Veteran 
served in Germany during cold weather 
months while working as a cannoneer, as 
well as the lay statements of record from 
the Veteran, and his mother and sister 
recalling the Veteran's complaints of 
numbness, tingling and burning of the 
hands and feet after service, and the 
post-service medical evidence of record 
documenting several diagnoses related to 
the feet and/or hands. 

The examiner should be asked specifically 
to discuss the November 2002 letter from 
D. L. G., DPM in which Dr. D. L. G. 
diagnosed the Veteran with severe plantar 
fasciitis, severe pronation and neuropathy 
that he associated with a foot immersion 
cold exposure injury from service, to 
include an explanation as to why the 
examiner agrees or disagrees with that 
opinion. 

As to the diagnosis of onychomycosis, if 
the examiner again indicates that he 
cannot provide the requested opinion 
without resort to speculation, he should 
indicate whether the inability to provide 
a definitive opinion is due to (a) a need 
for further information or because the 
limits of medical knowledge have been 
exhausted regarding the etiology of the 
Veteran's skin disorder; or (b) whether 
this is an instance where a definitive 
opinion cannot be provided because 
required information is missing or can no 
longer be obtained or current medical 
knowledge yields multiple possible 
etiologies with none more likely than not 
the cause of the claimed disability.

A clear rationale and basis for all 
opinions expressed will be very helpful to 
the Board.  

4.  The RO/AMC should then readjudicate 
the issue.  If the determination remains 
unfavorable to the Veteran, the RO/AMC 
should issue a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

